DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 13, 2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 Claim 1 recites the limitation “painting said metal coil with a first indicia outside of a first surface of said at least one image on said metal coil and a second indicia outside of a second surface, that is parallel and opposite said first surface, of said at least one image on said metal coil” in the second paragraph after the preamble. As best understood by the Examiner, the limitation requires the ‘image’ to have a ‘first and second surface,’ wherein the ‘second surface’ is parallel and opposite the ‘first surface.’ However, because the ‘image’ is painted onto a flat metal coil, the ‘image’ is two-dimensional and, therefore, only exists on one surface. Phrased another way, the entirety of the ‘image’ exists on a single surface (see figure 1, elements 2 of the Specification). Therefore, it is unclear as to how the ‘image’ can have two different “surfaces.” It is further unclear as to how these ‘first and second surfaces’ can be ‘opposite’ from one another. For the purposes of this Office Action, Examiner will interpret the limitation as “painting a first indicia on said metal coil outside a first section of said at least one image and painting a second indicia on said metal coil outside of a second section of said at least one image, wherein the first and second sections extend parallel to one another and are located on opposite sides of the image.”
Claim 1 further recites the limitation “the same plane as the portion of the metal coil that is in between the plurality of spaced apart indicia.” The limitation is indefinite for several reasons. First, there is insufficient antecedent basis for “the same plane” and “the portion of the metal coil.” Secondly, it is unclear as to whether Applicant intends “the plurality of spaced apparat indicia” to refer to ‘the plurality of spaced apart indicia of the first indicia’ or ‘the plurality of spaced apart indicia of the second indicia,’ each of which have been previously set forth in the claim. For the purposes of this Office Action, Examiner will interpret the limitation as “a same plane as a portion of the metal coil that is in between the plurality of spaced apart indicia of the first indicia and the plurality of spaced apart indicia of the second indicia.”
Claim 7 recites the limitation “said painting …” It is unclear as to whether Applicant intends the limitation to refer to the previously recite step of painting at least one image,’ the step of ‘painting a first and second indicia,’ or whether Applicant intends the limitation to refer to each of the steps of ‘painting at least one image’ and ‘painting a first and second indicia.’ For the purposes of this Office Action, Examiner will interpret the limitation as “said painting of at least one image …”
Claim 8 recites the limitation “painting said metal coil with a first indicia outside of a first surface of each of said plurality of images on said metal coil and a second indicia outside of a second surface, that is parallel and on an opposite side of said first surface, of each of said plurality of images on said metal coil” in the second paragraph after the preamble. As best understood by the Examiner, the limitation requires the ‘images’ to have a ‘first and second surface,’ wherein the ‘second surface’ is parallel and opposite the ‘first surface.’ However, because the ‘images’ are painted onto a flat metal coil, the ‘image’ is two-dimensional and, therefore, only exists on one surface. Phrased another way, the entirety of the ‘image’ exists on a single surface (see figure 1, elements 2 of the Specification). Therefore, it is unclear as to how the ‘images’ can have two different “surfaces.” It is further unclear as to how these ‘first and second surfaces’ can be ‘opposite’ from one another. For the purposes of this Office Action, Examiner will interpret the limitation as “painting a first indicia on said metal coil outside a first section of each of the plurality of images and painting a second indicia on said metal coil outside of a second section of each of the plurality of images, wherein the first and second sections extend parallel to one another and are located on opposite sides of the image.”
Claim 8 further recites the limitation “the same plane as the section of metal coil that is in between the plurality of spaced apart indicia.” The limitation is indefinite for several reasons. First, there is insufficient antecedent basis for “the same plane” and “the section of metal coil.”  Secondly, it is unclear as to whether Applicant intends “the plurality of spaced apparat indicia” to refer to ‘the plurality of spaced apart indicia of the first indicia’ or ‘the plurality of spaced apart indicia of the second indicia,’ each of which have been previously set forth in the claim. For the purposes of this Office Action, Examiner will interpret the limitation as “a same plane as a portion of the metal coil that is in between the plurality of spaced apart indicia of the first indicia and the plurality of spaced apart indicia of the second indicia.”
Claim 8 further recites the limitation “the first indicia of one image of said plurality of images” in the sixth paragraph after the preamble. While the claim previously set forth antecedent basis for the “first indicia,” the claim does not set forth the ‘first indicia’ being “of one image of said plurality of images.” In fact, claim 8 previously recites “a first indicia outside a first surface of each of said plurality of images on said metal coil.” For the purposes of this Office Action, Examiner will interpret the limitation as “one image of said plurality of images.”
Claim 8 further recites the limitation “the second indicia of an adjacent image of said plurality of images” in the sixth paragraph after the preamble. While the claim previously set forth antecedent basis for the “second indicia,” the claim does not set forth the ‘second indicia’ being “of an adjacent image of said plurality of images.” In fact, claim 8 previously recites “a second indicia outside a second surface … of each of said plurality of images on said metal coil.” For the purposes of this Office Action, Examiner will interpret the limitation as “an adjacent image of said plurality of images.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 6, 8 – 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Rasmussen (U.S. Patent Application Publication Number 2015/0128422) in view of Orfield (U.S. Patent Application Publication Number 2009/0282751).
As to claim 1, Rasmussen teaches a method of forming a plurality of siding panels (abstract), comprising: painting at least one image on a metal coil (figures 1, 3, and 6, element 22 being the ‘metal coil,’ element 102 being the ‘image,’ and step 602; pages 2 – 4, paragraphs 22, 27, and 32, wherein the ‘colored sections’ are the ‘images’). Examiner notes that this can be found because Rasmussen expressly teaches “painting” ‘colored sections,’ which may include images of at least one of slate tiles, wood grain, and fiber strands, onto the metal coil (pages 2 – 3, paragraphs 22 and 27). Rasmussen further teaches the at least one image comprises a first section and a second section, wherein the first and second sections extend parallel to one another and are located on opposite sides of the image (figure 3, element 102, see below; page 2, paragraph 21). Examiner notes that the first and second sections are located on “opposite sides of the image,” because the ‘first section’ is located on a left-hand side of the image and the ‘second section’ is located on a right-hand side of the image.

    PNG
    media_image1.png
    542
    779
    media_image1.png
    Greyscale

Rasmussen further teaches forming said metal coil into two or more siding panels such that each of the two or more siding panels comprise a securing flange (figures 3 and 6, element 32 being the ‘two or more siding panels,’ element 48 being the ‘securing flanges,’ and steps 612 and 614; pages 2 and 4, paragraphs 18 – 19 and 32).
However, Rasmussen does not teach painting first and second indicia on the metal coil. Orfield teaches a plurality siding panels (figure 1, element 10 being the ‘siding panel’; page 2, paragraph 19), wherein the siding panels each comprise a securing flange (figure 1, element 14 being the ‘securing flange’; page 2, paragraph 20). Orfield further teaches a first indicia and a second indicia which have been painted on the securing flange (figure 5, element 25 being the ‘first and second indicia,’ see below; page 2, paragraphs 26 – 27), wherein the first indicia includes a plurality of spaced apart indicia (figure 5, element 25; page 2, paragraph 26); wherein said second indicia includes a plurality of spaced apart indicia (figure 5, element 25; page 2, paragraph 26); and wherein said first indicia and said second indicia are position on a same plane as a portion of the siding that is in between the plurality of spaced apart indicia of the first indicia and the plurality of spaced apart indicia of the second indicia (figure 5, element 25, see below).

    PNG
    media_image2.png
    387
    641
    media_image2.png
    Greyscale

It would have been obvious to one skilled in the art to paint the first and second indicia of Orfield onto the metal coil of Rasmussen, as taught by Orfield, because Orfield teaches that the first and second indicia provide the benefit providing a ruler on the siding, allowing for easier measurement of the given siding (pages 1 and 2, paragraphs 4 and 24).
Examiner notes that when the first and second indicia of Orfield are provided on the metal coil of Rasmussen, the first indicia is located outside of the first section of the image and the second indicia is located outside of the second section of the image.
As to claim 2, Orfield teaches that the first indicia and the second indicia are numerical symbols (figure 5, element 25; page 2, paragraph 26).
As to claim 3, Orfield teaches that the first indicia and second indicia are mirror images of each other (figure 5, element 25; page 3, paragraphs 32 – 33).
As to claim 4, Rasmussen teaches that the image is a woodgrain pattern (pages 3 and 4, paragraphs 26 and 32).
As to claim 5, Rasmussen teaches that the metal coil is a single piece (figure 1, element 22; pages 1 – 2, paragraph 15).
As to claim 6, Rasmussen teaches that the metal coil includes steel (figure 1, element 22; page 3, paragraph 24).
As to claim 8, Rasmussen teaches a method of forming siding panels (abstract), comprising: painting a plurality of images on a metal coil (figures 1, 3, and 6, element 22 being the ‘metal coil,’ elements 102 being the ‘plurality of image,’ and step 602; pages 2 – 4, paragraphs 22, 27, and 32, wherein the ‘colored sections’ are the ‘images’). Examiner notes that this can be found because Rasmussen expressly teaches “painting” ‘colored sections,’ which may include images of at least one of slate tiles, wood grain, and fiber strands, onto the metal coil (pages 2 – 3, paragraphs 22 and 27). Rasmussen further teaches each of the images comprises a first section and a second section, wherein the first and second sections extend parallel to one another and are located on opposite sides of the image (figure 3, element 102, see below; page 2, paragraph 21). Examiner notes that the first and second sections are located on “opposite sides of the image,” because the ‘first section’ is located on a left-hand side of the image and the ‘second section’ is located on a right-hand side of the image.

    PNG
    media_image1.png
    542
    779
    media_image1.png
    Greyscale

Rasmussen further teaches cutting said metal coil in between one image of said plurality of images and an adjacent image of said plurality of images to create individual pieces (figures 3 and 6, element 36 being the ‘individual piece’ and step 612; pages 4 and 2, paragraphs 32 and 18); and roll forming said individual pieces into siding panels (figures 3 and 6, element 32 being the ‘siding panels,’ element 102 being the ‘face,’ and step 614; pages 4 and 2, paragraphs 32 and 19).
However, Rasmussen does not teach painting first and second indicia on the metal coil. Orfield teaches a plurality siding panels (figure 1, element 10 being the ‘siding panel’; page 2, paragraph 19), wherein the siding panels each comprise a securing flange (figure 1, element 14 being the ‘securing flange’; page 2, paragraph 20). Orfield further teaches a first indicia and a second indicia which have been painted on the securing flange (figure 5, element 25 being the ‘first and second indicia,’ see below; page 2, paragraphs 26 – 27), wherein the first indicia includes a plurality of spaced apart indicia (figure 5, element 25; page 2, paragraph 26); wherein said second indicia includes a plurality of spaced apart indicia (figure 5, element 25; page 2, paragraph 26); and wherein said first indicia and said second indicia are position on a same plane as a portion of the siding that is in between the plurality of spaced apart indicia of the first indicia and the plurality of spaced apart indicia of the second indicia (figure 5, element 25, see below).

    PNG
    media_image2.png
    387
    641
    media_image2.png
    Greyscale

It would have been obvious to one skilled in the art to paint the first and second indicia of Orfield onto the metal coil of Rasmussen, as taught by Orfield, because Orfield teaches that the first and second indicia provide the benefit providing a ruler on the siding, allowing for easier measurement of the given siding (pages 1 and 2, paragraphs 4 and 24).
Examiner notes that when the first and second indicia of Orfield are provided on the metal coil of Rasmussen, the first indicia is located outside of the first section of the image and the second indicia is located outside of the second section of the image. Examiner further notes, as previously explained above, that Orfield expressly teaches the first and second indicia being located on the securing flange (figure 5, elements 25 and 14), such that the first and second indicia are not located on the face surface of the roller formed siding panels of Rasmussen in view of Orfield.
As to claim 9, the discussion of claims 2 and 3 are incorporated herein.
As to claim 10, the discussion of claim 4 is incorporated herein.
As to claim 11, Rasmussen teaches that the roll forming step includes forming said face surface to be elongated, and wherein said roll forming step also includes forming a securing flange with the first indicia that is generally parallel to said face surfaces (figure 3, element 46 being the ‘securing flange’; pages 4 and 2, paragraphs 32 and 19).
As to claim 12, the discussion of claim 6 is incorporated herein.
As to claim 15, Rasmussen teaches that the securing flange has one stiffening ridge (figure 3, element 46).
Claim(s) 7, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Rasmussen in view of Orfield as applied to claims 1 and 8 above, and further in view of Tobias (U.S. Patent Number 4,102,869).
As to claim 7, while Rasmussen teaches a step of painting an image on the metal coil, Rasmussen does not teach how to paint. Tobias teaches a method of painting an image on a metal coil (column 1, lines 51 – 54 and column 5, lines 52 – 63). Tobias further teaches that the painting is done by a series of rollers (column 5, line 46 – column 6, line 7). It would have been obvious to one skilled in the art to perform a step of painting an image onto a metal coil, as taught by Rasmussen, via the method of Tobias, wherein the painting is done by a series of rollers, because Tobias teaches that such a method provides the benefit of applying the paint in a manner that allows the paint to withstand outdoor elements (column 1, line 51 – column 2, line 15), as required by the exterior siding of Rasmussen.
As to claim 13, the discussion of claim 7 is incorporated herein.
As to claim 14, while Tobias teaches the use of a first roller to apply a base coat (column 5, lines 46 – 60), Tobias does not teach the use of a second and third roller used to apply subsequent coats. Examiner takes Official Notice that it is known in the art to apply subsequent coats to a substrate, so as to apply a thicker and more durable painting. Therefore, it would have been obvious to one skilled in the art to further employ a second and third roller so as to apply a second and third coating to the metal coil of Rasmussen, so as to provide a thicker and more durable painting.
Examiner notes that this position of Official Notice was made in the previous Office Action. Furthermore, Applicant has not argued or otherwise traversed this position of Official Notice. Therefore, Applicant has accepted that the position of Official Notice as being known in the art.
Because Rasmussen teaches the painting being a woodgrain pattern (pages 3 and 4, paragraphs 26 and 32), at least third roller would act to provide the woodgrain pattern.
Response to Arguments
Applicant's arguments filed October 13, 2022 have been fully considered but they are not persuasive.
Applicant argues, on pages 6 – 7, that the prior art does not teach painting indicia on a metal coil. Examiner disagrees. Orfield teaches a plurality siding panels (figure 1, element 10 being the ‘siding panel’; page 2, paragraph 19), wherein the siding panels each comprise a securing flange (figure 1, element 14 being the ‘securing flange’; page 2, paragraph 20). Orfield further teaches a first indicia and a second indicia which have been painted on the securing flange (figure 5, element 14 being the ‘securing flange’ and element 25 being the ‘first and second indicia,’ see below; page 2, paragraphs 26 – 27), wherein the first indicia includes a plurality of spaced apart indicia (figure 5, element 25; page 2, paragraph 26); wherein said second indicia includes a plurality of spaced apart indicia (figure 5, element 25; page 2, paragraph 26); and wherein said first indicia and said second indicia are position on a same plane as a portion of the siding that is in between the plurality of spaced apart indicia of the first indicia and the plurality of spaced apart indicia of the second indicia (figure 5, element 25, see below).

    PNG
    media_image2.png
    387
    641
    media_image2.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BESLER whose telephone number is (571)270-5331. The examiner can normally be reached Monday - Friday, 10:30 am - 7:30 am (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726